GLD-291                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2443
                                      ___________

                            IN RE: RICHARD BANKS,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                    (Related to D.N.J. Crim. No. 1-06-cr-00829-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 20, 2013

              Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                               (Opinion filed: July 8, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Richard Banks, a federal prisoner proceeding pro se, seeks a writ of

mandamus to compel the United States District Court for the District of New Jersey to

rule on his application for a writ of coram nobis. For the reasons that follow, we will

deny the petition.




                                             1
       Mandamus is a drastic remedy available only in the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A

petitioner seeking the writ must establish that he has a “clear and indisputable” right to

the issuance of the writ and that he has “no other adequate means to obtain the desired

relief.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       According to Banks, he sent his application for a writ of coram nobis to the

District Judge’s chambers in January, 2013, prior to his April, 2013, sentencing for

conspiracy to commit bank fraud and violating the terms of his supervised release. The

application was not properly filed until the end of May, 2013. Banks claims that he

meets the rigorous standard for issuance of a writ of mandamus because he was somehow

denied the opportunity to make certain arguments to the District Court, via his application

for a writ of coram nobis, prior to sentencing.1 However, Banks has already availed

himself of the proper means for seeking relief: his pending appeal from the District

Court’s imposition of sentence, docketed at C.A. No. 13-2094. Banks may not use a

mandamus petition as a substitute for the appeals process. In re Kensington Int’l Ltd.,

353 F.3d 211, 219 (3d Cir. 2003). We will, therefore, deny the mandamus petition.




1
 We note that Banks was represented by counsel at all times during the proceedings
before the District Court and is represented by counsel in C.A. No. 13-2094.
                                             2